Title: To Alexander Hamilton from John Jay, 18 September 1779
From: Jay, John
To: Hamilton, Alexander


Phl. 18 Septr. 1779
Dear Sir
Your favors of the 25, 26, & 30 July & 12 Inst have thus long remained unanswered. This Circumstance would naturally lead you to think me inattentive; others will induce you to ascribe it to a different Cause. Exclusive of Business which I never admit or urge as an Excuse for such omissions, want of Health has rendered me less punctual in my private Correspondence than I would wish. The approaching Season will give me Health & Inclination will always prompt me to support a Correspondence with those I value & esteem, in which number I have long considered you.
Your sentiments respecting the Gentleman named in your first letter perfectly correspond with my own and tho I wish to see him in a Situation agreable to himself & distant from the Place of his Residence, I cannot prevail upon myself to propose his appointmt to the one you mention, which is daily growing into Confidence & Importance. My Doubts respecting this Gentleman are of long standing and arise from Circumstances which made deep Impression on my mind. I should never forgive myself if before these Doubts are removed I should recommend him to an office in the execution of which they should become fully justified. Our opinions of his Talents Disposition & Passions are the same & I am well apprized of the Consequences which wd. result from their being exerted to obtain the objects of his Pursuit. Some other mode of diverting them may perhaps offer.
I have seen, respected & pitied Monsr. Neuville. Considering how some of his Countrymen have been promoted, his feelings have doubtless been wounded. His Pretensions however were rather too high, & could not possibly be complied with.
It gives me Pleasure to find that Fleury possesses your Esteem, it will add to the share he has of mine. He stands well with the Minister, & I have punctually seconded your wishes on that Head.
How far it would be proper or possible to connect him with an American Minister are Questions about which I am by no means clear; such a Step would have Conveniences, but at the same Time be exposed to several unpleasant Consequences. Republics are always jealous, seldom liberal, never grateful, and not always just, and yet I believe, all things considered, the least evil of all Governments. As to the Probability of my going abroad, it is very distant. It is one of the last things I wish for, not from any objections to the appointmt simply considered would be agreable, but from the Danger to which every Man’s Reputation is exposed whose advancement would interfere with the views of the most intriguing unprincipled men I have ever met with; you know who I mean.
The Board of War are charged with Chevalier de Colombes affair, and will probably report in his favor; for my own Part I have ever been averse to giving Brevets except in very particular Cases; it cheapens us.
I am etc.
Col Hamilton
